DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-18 are objected to because of the following informalities:  In regards to claim 13, the claim limitation “A computer program product…” should be changed to “A non-transitory computer program product…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 13 recites the limitation "the received input signal.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 U.S.C. 102(a)(2
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miesenbock et al. (US 2003/0040080) in view of Howard (US 2018/0093092).
Miesenbock et al. discloses:
1. A computer-implemented method for affecting living neural tissue comprising (e.g., [0004] & [0030]): receiving at least one signal, the signal representing release of photons from the living neural tissue (e.g., via the disclosed method of monitoring the activity of the sensor to determine cell response); computing at least one signal to effect alterations to the living neural tissue, the computing performed using Fundamental Code Units (e.g., via the disclosed Drosophila opsin gene) representing identifiable patterns of brain activity at the sub-molecular, molecular, and cellular levels, the computed signal adapted to cause transmission of photons to the living neural tissue; and delivering the photons to the living neural tissue to effect alterations to the living tissue {e.g., [0024]-[0031], [0058]-[0059] & [0073]-[0075]}. 

2. The method of claim 1, wherein the released photons and the delivered photons comprise at least one of near ultraviolet photons, blue photons, or green photons (e.g., [0058]-[0059]).

3. The method of claim 2, wherein the near ultraviolet photons are a free radical reaction byproduct from mitochondria of the living neural tissue, the blue photons are emitted by NAD(P)H upon absorption of near-UV photons, and the green photons are generated by NAD(P)H oxidases, upon absorption of a (NAD(P)H-generated) blue photon (e.g., [0058]-[0059]).

4. The method of claim 3, wherein the near ultraviolet photons have a wavelength of about 380 nm, the blue photons have a wavelength of about 470 nm, and the green photons have a wavelength of about 530 nm [e.g., 0047].

5. The method of claim 4, wherein the delivered photons cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).

6. The method of claim 5, wherein the computed signal is computed so as to cause the delivered photons to cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).

7. A system for affecting living neural tissue comprising: at least one photonic read modality adapted to receive photons from living neural tissue and generating a signal representing the released photons; at least one photonic write modality adapted to deliver photons to the living neural tissue to effect alterations to the living tissue based on at least one computed signal; and computing circuitry comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to compute the at least one signal using Fundamental Code Units representing identifiable patterns of brain activity at the sub-molecular, molecular, and cellular levels {e.g., [0024]-[0031], [0058]-[0059] & [0073]-[0075]}.

8. The system of claim 7, wherein the released photons and the delivered photons comprise at least one of near ultraviolet photons, blue photons, or green photons (e.g., [0058]-[0059]).

9. The system of claim 8, wherein the near ultraviolet photons are a free radical reaction byproduct from mitochondria of the living neural tissue, the blue photons are emitted by NAD(P)H upon absorption of near-UV photons, and the green photons are generated by NAD(P)H oxidases, upon absorption of a (NAD(P)H-generated) blue photon (e.g., [0058]-[0059]).

10. The system of claim 9, wherein the near ultraviolet photons have a wavelength of about 380 nm, the blue photons have a wavelength of about 470 nm, and the green photons have a wavelength of about 530 nm [e.g., 0047].

11. The system of claim 10, wherein the delivered photons cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).

12. The system of claim 11, wherein the computed signal is computed so as to cause the delivered photons to cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).

13. A computer program product for affecting living neural tissue, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: receiving at least one signal, the signal representing release of photons from the living neural tissue; computing at least one signal to effect alterations to the living neural, the computing performed using Fundamental Code Units representing identifiable patterns of brain activity at the sub-molecular, molecular, and cellular levels, the computed signal adapted to cause transmission of photons to the living neural tissue; and delivering the photons to the living neural tissue to effect alterations to the living tissue {e.g., [0024]-[0031], [0058]-[0059] & [0073]-[0075]}.

14. The computer program product of claim 13, wherein the released photons and the delivered photons comprise at least one of near ultraviolet photons, blue photons, or green photons(e.g., [0058]-[0059]).

15. The computer program product of claim 14, wherein the near ultraviolet photons are a free radical reaction byproduct from mitochondria of the living neural tissue, the blue photons are emitted by NAD(P)H upon absorption of near-UV photons, and the green photons are generated by NAD(P)H oxidases, upon absorption of a (NAD(P)H-generated) blue photon (e.g., [0058]-[0059]).

16. The computer program product of claim 15, wherein the near ultraviolet photons have a wavelength of about 380 nm, the blue photons have a wavelength of about 470 nm, and the green photons have a wavelength of about 530 nm [e.g., 0047].

17. The computer program product of claim 16, wherein the delivered photons cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).


18. The computer program product of claim 17, wherein the computed signal is computed so as to cause the delivered photons to cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).

	Miesenbock discloses the claimed invention having a computer-implemented method and computer program product for affecting living neural tissue comprising receiving at least one signal from living tissue and computing at least one signal to effect alterations to said tissue by performing fundamental code units representing identifiable patterns of brain activity except wherein said receiving of at least one signal is from at least one read modality representing the release of photons from living neural tissue and wherein said signal effects alterations to the living tissue based on said received input signal.   Howard teaches that it is known to use a device that receives communication from neurons, cellular tissue, etc., analyze the data, generate communication in a form readable by neurons or cells and bi-directionally transmit said communication to the same neurons or cells, wherein earbuds, i.e. a readable modality, is used to read the brain for oscillatory rhythms and are further analyzed for patterns within the received data by way of a fundamental code unit (FCU), including generated photons during periods of increased neural activity (e.g., [0002], [0064]-[0065] & [0110]-[0111]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method and computer program product as taught by Miesenbock with the means of receiving readable-formed communication from neurons and to bi-directionally transmit said communication to the same neurons and cells as taught by Howard, since such a modification would provide the  computer-implemented method and computer program product for affecting living neural tissue comprising receiving at least one signal from living tissue and computing at least one signal to effect alterations to said tissue by performing fundamental code units representing identifiable patterns of brain activity, wherein said receiving of at least one signal is from at least one read modality representing the release of photons from living neural tissue and wherein said signal effects alterations to the living tissue based on said received input signal for providing the predictable results pertaining to effectively providing receive communication from neurons, cellular tissue and other physiological elements so as to properly bi-directionally receive and transmit communication, which can further assist is treating neurological disorders (e.g., Howard, [0002], [0064]-[0065] & [0110]-[0111]).  

Response to Arguments
Applicant’s arguments, filed April 4, 2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miesenbock et al. (US 2003/0040080) in view of Howard (US 2018/0093092).  Please see the above action.
Applicant’s arguments, filed April 4, 2022, with respect to the 112, 2nd paragraph claim rejections have been fully considered and are persuasive and have been withdrawn.
The examiner notes the submission of the terminal disclaimer submitted on April 4, 2022

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792